Title: To George Washington from Fielding Lewis, 8 March 1775
From: Lewis, Fielding
To: Washington, George



Dear Sir
March 8th 1775

Mr Page inform’d our Committee that you could furnish them with a quantity of Powder having imported more than you had occasion for in your County; I am directed to request that you will reserve Ten Barrells for the use of this County; and if you can contrive it to Malborough it will be convenient for us to send there, wch I am in hopes you can do as I am informed that you have purchased the wheat made there from Mr Mercer. my Scyths may be sent at the same time. Mr Fitzhugh informs me that I shall have the pleasure of Yr Company on friday senight on Yr way to the Meeting of the Delegates. I am Dr Sir Your most Affectionate Humble Servant

Fielding Lewis

